
	

113 HR 1454 IH: To make supplemental agricultural disaster assistance available for fiscal years 2012 and 2013, and for other purposes.
U.S. House of Representatives
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1454
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2013
			Mr. Cleaver (for
			 himself and Mr. Graves of Missouri)
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To make supplemental agricultural disaster assistance
		  available for fiscal years 2012 and 2013, and for other
		  purposes.
	
	
		1.Supplemental agricultural
			 disaster assistance programs
			(a)DefinitionsIn
			 this section:
				(1)Eligible
			 producer on a farm
					(A)In
			 generalThe term eligible producer on a farm means
			 an individual or entity described in subparagraph (B) that, as determined by
			 the Secretary, assumes the production and market risks associated with the
			 agricultural production of crops or livestock.
					(B)DescriptionAn
			 individual or entity referred to in subparagraph (A) is—
						(i)a
			 citizen of the United States;
						(ii)a
			 resident alien;
						(iii)a
			 partnership of citizens of the United States; or
						(iv)a
			 corporation, limited liability corporation, or other farm organizational
			 structure organized under State law.
						(2)Farm
					(A)In
			 generalThe term farm means, in relation to an
			 eligible producer on a farm, the total of all crop acreage in all counties that
			 is planted or intended to be planted for harvest, for sale, or on-farm
			 livestock feeding (including native grassland intended for haying) by the
			 eligible producer.
					(B)AquacultureIn
			 the case of aquaculture, the term farm means, in relation to an
			 eligible producer on a farm, all fish being produced in all counties that are
			 intended to be harvested for sale by the eligible producer.
					(C)HoneyIn
			 the case of honey, the term farm means, in relation to an eligible
			 producer on a farm, all bees and beehives in all counties that are intended to
			 be harvested for a honey crop for sale by the eligible producer.
					(3)Farm-raised
			 fishThe term farm-raised fish means any aquatic
			 species that is propagated and reared in a controlled environment.
				(4)LivestockThe
			 term livestock includes—
					(A)cattle (including
			 dairy cattle);
					(B)bison;
					(C)poultry;
					(D)sheep;
					(E)swine;
					(F)horses; and
					(G)other livestock,
			 as determined by the Secretary.
					(b)Livestock
			 indemnity payments
				(1)PaymentsFor
			 each of fiscal years 2012 and 2013, the Secretary shall use such sums as are
			 necessary of the funds of the Commodity Credit Corporation to make livestock
			 indemnity payments to eligible producers on farms that have incurred livestock
			 death losses in excess of the normal mortality, as determined by the Secretary,
			 due to—
					(A)attacks by animals
			 reintroduced into the wild by the Federal Government or protected by Federal
			 law, including wolves; or
					(B)adverse weather,
			 as determined by the Secretary, during the calendar year, including losses due
			 to hurricanes, floods, blizzards, disease, wildfires, extreme heat, and extreme
			 cold.
					(2)Payment
			 ratesIndemnity payments to an eligible producer on a farm under
			 paragraph (1) shall be made at a rate of 65 percent of the market value of the
			 applicable livestock on the day before the date of death of the livestock, as
			 determined by the Secretary.
				(3)Special rule for
			 payments made due to diseaseThe Secretary shall ensure that
			 payments made to an eligible producer under paragraph (1) are not made for the
			 same livestock losses for which compensation is provided pursuant to section
			 10407(d) of the Animal Health Protection Act (7 U.S.C. 8306(d)).
				(c)Livestock forage
			 disaster program
				(1)EstablishmentThere
			 is established a livestock forage disaster program to provide 1 source for
			 livestock forage disaster assistance for weather-related forage losses, as
			 determined by the Secretary, by combining—
					(A)the livestock
			 forage assistance functions of—
						(i)the
			 noninsured crop disaster assistance program established by section 196 of the
			 Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333);
			 and
						(ii)the
			 emergency assistance for livestock, honey bees, and farm-raised fish program
			 under section 531(e) of the Federal Crop Insurance Act (7 U.S.C. 1531(e)) (as
			 in existence on the day before the date of enactment of this Act); and
						(B)the livestock
			 forage disaster program under section 531(d) of the Federal Crop Insurance Act
			 (7 U.S.C. 1531(d)) (as in existence on the day before the date of enactment of
			 this Act).
					(2)DefinitionsIn
			 this subsection:
					(A)Covered
			 livestock
						(i)In
			 generalExcept as provided in clause (ii), the term covered
			 livestock means livestock of an eligible livestock producer that, during
			 the 60 days prior to the beginning date of an eligible forage loss, as
			 determined by the Secretary, the eligible livestock producer—
							(I)owned;
							(II)leased;
							(III)purchased;
							(IV)entered into a
			 contract to purchase;
							(V)was a contract
			 grower; or
							(VI)sold or otherwise
			 disposed of due to an eligible forage loss during—
								(aa)the
			 current production year; or
								(bb)subject to
			 paragraph (4)(B)(ii), 1 or both of the 2 production years immediately preceding
			 the current production year.
								(ii)ExclusionThe
			 term covered livestock does not include livestock that were or
			 would have been in a feedlot, on the beginning date of the eligible forage
			 loss, as a part of the normal business operation of the eligible livestock
			 producer, as determined by the Secretary.
						(B)Drought
			 monitorThe term drought monitor means a system for
			 classifying drought severity according to a range of abnormally dry to
			 exceptional drought, as defined by the Secretary.
					(C)Eligible forage
			 lossThe term eligible forage loss means 1 or more
			 forage losses that occur due to weather-related conditions, including drought,
			 flood, blizzard, hail, excessive moisture, hurricane, and fire, occurring
			 during the normal grazing period, as determined by the Secretary, if the
			 forage—
						(i)is
			 grown on land that is native or improved pastureland with permanent vegetative
			 cover; or
						(ii)is
			 a crop planted specifically for the purpose of providing grazing for covered
			 livestock of an eligible livestock producer.
						(D)Eligible
			 livestock producer
						(i)In
			 generalThe term eligible livestock producer means
			 an eligible producer on a farm that—
							(I)is an owner, cash
			 or share lessee, or contract grower of covered livestock that provides the
			 pastureland or grazing land, including cash-leased pastureland or grazing land,
			 for the covered livestock;
							(II)provides the
			 pastureland or grazing land for covered livestock, including cash-leased
			 pastureland or grazing land that is physically located in a county affected by
			 an eligible forage loss;
							(III)certifies the
			 eligible forage loss; and
							(IV)meets all other
			 eligibility requirements established under this subsection.
							(ii)ExclusionThe
			 term eligible livestock producer does not include an owner, cash
			 or share lessee, or contract grower of livestock that rents or leases
			 pastureland or grazing land owned by another person on a rate-of-gain
			 basis.
						(E)Normal carrying
			 capacityThe term normal carrying capacity, with
			 respect to each type of grazing land or pastureland in a county, means the
			 normal carrying capacity, as determined under paragraph (4)(D)(i), that would
			 be expected from the grazing land or pastureland for livestock during the
			 normal grazing period, in the absence of an eligible forage loss that
			 diminishes the production of the grazing land or pastureland.
					(F)Normal grazing
			 periodThe term normal grazing period, with respect
			 to a county, means the normal grazing period during the calendar year for the
			 county, as determined under paragraph (4)(D)(i).
					(3)ProgramFor
			 each of fiscal years 2012 and 2013, the Secretary shall use such sums as are
			 necessary of the funds of the Commodity Credit Corporation to provide
			 compensation under paragraphs (4) through (6), as determined by the Secretary
			 for eligible forage losses affecting covered livestock of eligible livestock
			 producers.
				(4)Assistance for
			 eligible forage losses due to drought conditions
					(A)Eligible forage
			 losses
						(i)In
			 generalAn eligible livestock producer of covered livestock may
			 receive assistance under this paragraph for eligible forage losses that occur
			 due to drought on land that—
							(I)is native or
			 improved pastureland with permanent vegetative cover; or
							(II)is planted to a
			 crop planted specifically for the purpose of providing grazing for covered
			 livestock.
							(ii)ExclusionsAn
			 eligible livestock producer may not receive assistance under this paragraph for
			 eligible forage losses that occur on land used for haying or grazing under the
			 conservation reserve program established under subchapter B of chapter 1 of
			 subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et
			 seq.), unless the land is grassland eligible for the grassland reserve program
			 established under subchapter D of chapter 2 of subtitle D of title XII of the
			 Food Security Act of 1985 (16 U.S.C. 3838n et seq.).
						(B)Monthly payment
			 rate
						(i)In
			 generalExcept as provided in clause (ii), the payment rate for
			 assistance for 1 month under this paragraph shall, in the case of drought, be
			 equal to 60 percent of the lesser of—
							(I)the monthly feed
			 cost for all covered livestock owned or leased by the eligible livestock
			 producer, as determined under subparagraph (C); or
							(II)the monthly feed
			 cost calculated by using the normal carrying capacity of the eligible grazing
			 land of the eligible livestock producer.
							(ii)Partial
			 compensationIn the case of an eligible livestock producer that
			 sold or otherwise disposed of covered livestock due to drought conditions in 1
			 or both of the 2 production years immediately preceding the current production
			 year, as determined by the Secretary, the payment rate shall be 80 percent of
			 the payment rate otherwise calculated in accordance with clause (i).
						(C)Monthly feed
			 cost
						(i)In
			 generalThe monthly feed cost shall equal the product obtained by
			 multiplying—
							(I)30 days;
							(II)a payment
			 quantity that is equal to the feed grain equivalent, as determined under clause
			 (ii); and
							(III)a payment rate
			 that is equal to the corn price per pound, as determined under clause
			 (iii).
							(ii)Feed grain
			 equivalentFor purposes of clause (i)(II), the feed grain
			 equivalent shall equal—
							(I)in the case of an
			 adult beef cow, 15.7 pounds of corn per day; or
							(II)in the case of
			 any other type of weight of livestock, an amount determined by the Secretary
			 that represents the average number of pounds of corn per day necessary to feed
			 the livestock.
							(iii)Corn price per
			 poundFor purposes of clause (i)(III), the corn price per pound
			 shall equal the quotient obtained by dividing—
							(I)the higher
			 of—
								(aa)the
			 national average corn price per bushel for the 12-month period immediately
			 preceding March 1 of the year for which the disaster assistance is calculated;
			 or
								(bb)the
			 national average corn price per bushel for the 24-month period immediately
			 preceding that March 1; by
								(II)56.
							(D)Normal grazing
			 period and drought monitor intensity
						(i)FSA county
			 committee determinations
							(I)In
			 generalThe Secretary shall determine the normal carrying
			 capacity and normal grazing period for each type of grazing land or pastureland
			 in the county served by the applicable Farm Service Agency committee.
							(II)ChangesNo
			 change to the normal carrying capacity or normal grazing period established for
			 a county under subclause (I) shall be made unless the change is requested by
			 the appropriate State and county Farm Service Agency committees.
							(ii)Drought
			 intensity
							(I)D2An
			 eligible livestock producer that owns or leases grazing land or pastureland
			 that is physically located in a county that is rated by the U.S. Drought
			 Monitor as having a D2 (severe drought) intensity in any area of the county for
			 at least 8 consecutive weeks during the normal grazing period for the county,
			 as determined by the Secretary, shall be eligible to receive assistance under
			 this paragraph in an amount equal to 1 monthly payment using the monthly
			 payment rate determined under subparagraph (B).
							(II)D3An
			 eligible livestock producer that owns or leases grazing land or pastureland
			 that is physically located in a county that is rated by the U.S. Drought
			 Monitor as having at least a D3 (extreme drought) intensity in any area of the
			 county at any time during the normal grazing period for the county, as
			 determined by the Secretary, shall be eligible to receive assistance under this
			 paragraph—
								(aa)in an
			 amount equal to 3 monthly payments using the monthly payment rate determined
			 under subparagraph (B);
								(bb)if
			 the county is rated as having a D3 (extreme drought) intensity in any area of
			 the county for at least 4 weeks during the normal grazing period for the
			 county, or is rated as having a D4 (exceptional drought) intensity in any area
			 of the county at any time during the normal grazing period, in an amount equal
			 to 4 monthly payments using the monthly payment rate determined under
			 subparagraph (B); or
								(cc)if
			 the county is rated as having a D4 (exceptional drought) intensity in any area
			 of the county for at least 4 weeks during the normal grazing period, in an
			 amount equal to 5 monthly payments using the monthly rate determined under
			 subparagraph (B).
								(iii)Annual payment
			 based on drought conditions determined by means other than the U.S. Drought
			 Monitor
							(I)In
			 generalAn eligible livestock producer that owns grazing land or
			 pastureland that is physically located in a county that has experienced on
			 average, over the preceding calendar year, precipitation levels that are 50
			 percent or more below normal levels, according to sufficient documentation as
			 determined by the Secretary, may be eligible, subject to a determination by the
			 Secretary, to receive assistance under this paragraph in an amount equal to not
			 more than 1 monthly payment using the monthly payment rate under subparagraph
			 (B).
							(II)No duplicate
			 paymentA producer may not receive a payment under both clause
			 (ii) and this clause.
							(5)Assistance for
			 losses due to fire on public managed land
					(A)In
			 generalAn eligible livestock producer may receive assistance
			 under this paragraph only if—
						(i)the
			 eligible forage losses occur on rangeland that is managed by a Federal agency;
			 and
						(ii)the
			 eligible livestock producer is prohibited by the Federal agency from grazing
			 the normal permitted livestock on the managed rangeland due to a fire.
						(B)Payment
			 rateThe payment rate for assistance under this paragraph shall
			 be equal to 50 percent of the monthly feed cost for the total number of
			 livestock covered by the Federal lease of the eligible livestock producer, as
			 determined under paragraph (4)(C).
					(C)Payment
			 duration
						(i)In
			 generalSubject to clause (ii), an eligible livestock producer
			 shall be eligible to receive assistance under this paragraph for the
			 period—
							(I)beginning on the
			 date on which the Federal agency excludes the eligible livestock producer from
			 using the managed rangeland for grazing; and
							(II)ending on the
			 last day of the Federal lease of the eligible livestock producer.
							(ii)LimitationAn
			 eligible livestock producer may only receive assistance under this paragraph
			 for losses that occur on not more than 180 days per year.
						(6)Assistance for
			 eligible forage losses due to other than drought or fire
					(A)Eligible forage
			 losses
						(i)In
			 generalSubject to subparagraph (B), an eligible livestock
			 producer of covered livestock may receive assistance under this paragraph for
			 eligible forage losses that occur due to weather-related conditions other than
			 drought or fire on land that—
							(I)is native or
			 improved pastureland with permanent vegetative cover; or
							(II)is planted to a
			 crop planted specifically for the purpose of providing grazing for covered
			 livestock.
							(ii)ExclusionsAn
			 eligible livestock producer may not receive assistance under this paragraph for
			 eligible forage losses that occur on land used for haying or grazing under the
			 conservation reserve program established under subchapter B of chapter 1 of
			 subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et
			 seq.), unless the land is grassland eligible for the grassland reserve program
			 established under subchapter D of chapter 2 of subtitle D of title XII of the
			 Food Security Act of 1985 (16 U.S.C. 3838n et seq.).
						(B)Payments for
			 eligible forage losses
						(i)In
			 generalThe Secretary shall provide assistance under this
			 paragraph to an eligible livestock producer for eligible forage losses that
			 occur due to weather-related conditions other than—
							(I)drought under
			 paragraph (4); and
							(II)fire on public
			 managed land under paragraph (5).
							(ii)Terms and
			 conditionsThe Secretary shall establish terms and conditions for
			 assistance under this paragraph that are consistent with the terms and
			 conditions for assistance under this subsection.
						(7)No duplicative
			 paymentsAn eligible livestock producer may elect to receive
			 assistance for eligible forage losses under either paragraph (4), (5), or (6),
			 if applicable, but may not receive assistance under more than 1 of those
			 paragraphs for the same loss, as determined by the Secretary.
				(8)Determinations by SecretaryA determination made by the Secretary under
			 this subsection shall be final and conclusive.
				(d)Emergency
			 assistance for livestock, honey bees, and farm-Raised fish
				(1)In
			 generalFor each of fiscal years 2012 and 2013, the Secretary
			 shall use not more than $5,000,000 of the funds of the Commodity Credit
			 Corporation to provide emergency relief to eligible producers of livestock,
			 honey bees, and farm-raised fish to aid in the reduction of losses due to
			 disease, adverse weather, or other conditions, such as blizzards and wildfires,
			 as determined by the Secretary, that are not covered under subsection (b) or
			 (c).
				(2)Use of
			 fundsFunds made available under this subsection shall be used to
			 reduce losses caused by feed or water shortages, disease, or other factors as
			 determined by the Secretary.
				(3)Availability of
			 fundsAny funds made available under this subsection shall remain
			 available until expended.
				(e)Tree assistance
			 program
				(1)DefinitionsIn
			 this subsection:
					(A)Eligible
			 orchardistThe term eligible orchardist means a
			 person that produces annual crops from trees for commercial purposes.
					(B)Natural
			 disasterThe term natural disaster means plant
			 disease, insect infestation, drought, fire, freeze, flood, earthquake,
			 lightning, or other occurrence, as determined by the Secretary.
					(C)Nursery tree
			 growerThe term nursery tree grower means a person
			 who produces nursery, ornamental, fruit, nut, or Christmas trees for commercial
			 sale, as determined by the Secretary.
					(D)TreeThe
			 term tree includes a tree, bush, and vine.
					(2)Eligibility
					(A)LossSubject
			 to subparagraph (B), for each of fiscal years 2012 and 2013, the Secretary
			 shall use such sums as are necessary of the funds of the Commodity Credit
			 Corporation to provide assistance—
						(i)under paragraph
			 (3) to eligible orchardists and nursery tree growers that planted trees for
			 commercial purposes but lost the trees as a result of a natural disaster, as
			 determined by the Secretary; and
						(ii)under paragraph
			 (3)(B) to eligible orchardists and nursery tree growers that have a production
			 history for commercial purposes on planted or existing trees but lost the trees
			 as a result of a natural disaster, as determined by the Secretary.
						(B)LimitationAn
			 eligible orchardist or nursery tree grower shall qualify for assistance under
			 subparagraph (A) only if the tree mortality of the eligible orchardist or
			 nursery tree grower, as a result of damaging weather or related condition,
			 exceeds 15 percent (adjusted for normal mortality).
					(3)AssistanceSubject
			 to paragraph (4), the assistance provided by the Secretary to eligible
			 orchardists and nursery tree growers for losses described in paragraph (2)
			 shall consist of—
					(A)(i)reimbursement of 65
			 percent of the cost of replanting trees lost due to a natural disaster, as
			 determined by the Secretary, in excess of 15 percent mortality (adjusted for
			 normal mortality); or
						(ii)at the option of the Secretary,
			 sufficient seedlings to reestablish a stand; and
						(B)reimbursement of
			 50 percent of the cost of pruning, removal, and other costs incurred by an
			 eligible orchardist or nursery tree grower to salvage existing trees or, in the
			 case of tree mortality, to prepare the land to replant trees as a result of
			 damage or tree mortality due to a natural disaster, as determined by the
			 Secretary, in excess of 15 percent damage or mortality (adjusted for normal
			 tree damage and mortality).
					(4)Limitations on
			 assistance
					(A)Definitions of
			 legal entity and personIn this paragraph, the terms legal
			 entity and person have the meaning given those terms in
			 section 1001(a) of the Food Security Act of 1985 (7 U.S.C. 1308(a)).
					(B)AmountThe
			 total amount of payments received, directly or indirectly, by a person or legal
			 entity (excluding a joint venture or general partnership) under this subsection
			 may not exceed $100,000 for any crop year, or an equivalent value in tree
			 seedlings.
					(C)AcresThe
			 total quantity of acres planted to trees or tree seedlings for which a person
			 or legal entity shall be entitled to receive payments under this subsection may
			 not exceed 500 acres.
					(f)Payments
				(1)Payment
			 limitations
					(A)Definitions of
			 legal entity and personIn this subsection, the terms
			 legal entity and person have the meanings given
			 those terms in section 1001(a) of the Food Security Act of 1985 (7 U.S.C.
			 1308(a)).
					(B)AmountThe
			 total amount of disaster assistance payments received, directly or indirectly,
			 by a person or legal entity (excluding a joint venture or general partnership)
			 under this section (excluding payments received under subsection (e)) may not
			 exceed $100,000 for any crop year.
					(C)Direct
			 attributionSubsections (d) and (e) of section 1001 of the Food
			 Security Act of 1985 (7 U.S.C. 1308) or any successor provisions relating to
			 direct attribution shall apply with respect to assistance provided under this
			 section.
					(2)Payment
			 deliveryThe Secretary shall make payments under this section
			 after October 1, 2013, for losses incurred in the 2012 and 2013 fiscal
			 years.
				2.Noninsured crop
			 assistance program
			(a)In
			 generalSection 196 of the Federal Agriculture Improvement and
			 Reform Act of 1996 (7 U.S.C. 7333) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 paragraph (1) and inserting the following:
						
							(1)In
				general
								(A)CoveragesIn
				the case of an eligible crop described in paragraph (2), the Secretary of
				Agriculture shall operate a noninsured crop disaster assistance program to
				provide coverages based on individual yields (other than for value-loss crops)
				equivalent to—
									(i)catastrophic risk
				protection available under section 508(b) of the Federal Crop Insurance Act (7
				U.S.C. 1508(b)); or
									(ii)additional
				coverage available under subsections (c) and (h) of section 508 of that Act (7
				U.S.C. 1508) that does not exceed 65 percent.
									(B)AdministrationThe
				Secretary shall carry out this section through the Farm Service Agency
				(referred to in this section as the
				Agency).
								;
				and
					(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (A)—
							(I)in clause (i), by
			 striking and after the semicolon at the end;
							(II)by redesignating
			 clause (ii) as clause (iii); and
							(III)by inserting
			 after clause (i) the following:
								
									(ii)for which
				additional coverage under subsections (c) and (h) of section 508 of that Act (7
				U.S.C. 1508) is not available; and
									;
				and
							(ii)in
			 subparagraph (B), by striking (including ornamental fish) and
			 inserting (including ornamental fish, but excluding tropical
			 fish);
						(2)in subsection (d),
			 by striking The Secretary and inserting Subject to
			 subsection (l), the Secretary;
				(3)in subsection
			 (k)(1)—
					(A)in subparagraph
			 (A), by striking $250 and inserting $260;
			 and
					(B)in subparagraph
			 (B)—
						(i)by
			 striking $750 and inserting $780; and
						(ii)by
			 striking $1,875 and inserting $1,950; and
						(4)by adding at the
			 end the following:
					
						(l)Payment
				equivalent to additional coverage
							(1)In
				generalThe Secretary shall make available to a producer eligible
				for noninsured assistance under this section a payment equivalent to an
				indemnity for additional coverage under subsections (c) and (h) of section 508
				of the Federal Crop Insurance Act (7 U.S.C. 1508) that does not exceed 65
				percent, computed by multiplying—
								(A)the quantity that
				is less than 50 to 65 percent of the established yield for the crop, as
				determined by the Secretary, specified in increments of 5 percent;
								(B)100 percent of the
				average market price for the crop, as determined by the Secretary; and
								(C)a payment rate for
				the type of crop, as determined by the Secretary, that reflects—
									(i)in
				the case of a crop that is produced with a significant and variable harvesting
				expense, the decreasing cost incurred in the production cycle for the crop that
				is, as applicable—
										(I)harvested;
										(II)planted but not
				harvested; or
										(III)prevented from
				being planted because of drought, flood, or other natural disaster, as
				determined by the Secretary; or
										(ii)in the case of a
				crop that is produced without a significant and variable harvesting expense,
				such rate as shall be determined by the Secretary.
									(2)PremiumTo
				be eligible to receive a payment under this subsection, a producer shall
				pay—
								(A)the service fee
				required by subsection (k); and
								(B)a premium for the
				applicable crop year that is equal to—
									(i)the product
				obtained by multiplying—
										(I)the number of
				acres devoted to the eligible crop;
										(II)the yield, as
				determined by the Secretary under subsection (e);
										(III)the coverage
				level elected by the producer;
										(IV)the average
				market price, as determined by the Secretary; and
										(ii)5.25-percent
				premium fee.
									(3)Limited
				resource, beginning, and socially disadvantaged farmersThe
				additional coverage made available under this subsection shall be available to
				limited resource, beginning, and socially disadvantaged producers, as
				determined by the Secretary, in exchange for a premium that is 50 percent of
				the premium determined for a producer under paragraph (2).
							(4)Additional
				availability
								(A)In
				generalAs soon as practicable, the Secretary shall make
				assistance available to producers of an otherwise eligible crop described in
				subsection (a)(2) that suffered losses—
									(i)to
				a 2012 annual fruit crop grown on a bush or tree; and
									(ii)in a county
				covered by a declaration by the Secretary of a natural disaster for production
				losses due to a freeze or frost.
									(B)AssistanceThe
				Secretary shall make assistance available under subparagraph (A) in an amount
				equivalent to assistance available under paragraph (1), less any fees not
				previously paid under paragraph
				(2).
								.
				(b)Termination of
			 amendments
				(1)In
			 generalEffective October 1, 2017, the amendments made by
			 subsection (a) (other than the amendment made by subsection (a)(1)(B)(ii)) are
			 repealed.
				(2)AdministrationEffective October 1, 2017, section 196 of
			 the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333)
			 shall be applied and administered as if the amendments made by subsection (a)
			 (other than the amendment made by subsection (a)(1)(B)(ii)) had not been
			 enacted.
				
